Order entered September 23, 2022




                                                    In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                           No. 05-22-00388-CV

                          IN THE INTEREST OF K.G.R., A CHILD

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 90189

                                                    ORDER

         In this appeal from an order terminating Mother’s parental rights, Mother’s

appointed counsel on appeal has filed an Anders1 brief and a motion to withdraw

stating that there are no non-frivolous arguments for appeal. The Anders procedure

applies to parental termination cases. See In re D.D., 279 S.W.3d 849, 850 (Tex.

App.—Dallas 2009, pet. denied). That procedure requires the parent’s appointed

appellate counsel to forward a copy of the motion and brief to the parent with a

letter explaining that the parent has the right to file a pro se response. See In re

Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).




   1
       Anders v. California, 386 U.S. 738 (1967).
          Here, the record indicates that Mother suffers from a cognitive impairment

that precluded her from participating in the trial and appeal of this case.2 At trial,

Mother’s appointed trial counsel informed the trial court that Mother “does not

have the ability to tell me she wishes to waive her right to appeal” and requested

that the trial court appoint an attorney to represent Mother for the appeal. In the

motion to withdraw, Mother’s appointed appellate counsel avers that a copy of the

motion was sent to Mother’s guardian ad litem, David Renshaw, who was thereby

notified in writing of Mother’s right to object to the motion. We note, however,

that in the trial court’s order of termination, entered on April 20, 2022, the trial

court relieved Mr. Renshaw of his duties as guardian ad litem. Thus, at the time

Mother’s appellate counsel notified Mr. Renshaw of the Anders brief and motion to

withdraw, Mr. Renshaw had no duty or authority to take any action on Mother’s

behalf. We find nothing in the record to indicate that Mother is currently

represented by a guardian ad litem.

          We conclude that, without a guardian ad litem representing Mother in this

appeal, Mother’s right—to file an objection or response to the Anders brief and

motion to withdraw—cannot be preserved or protected.

          Accordingly, we ORDER (1) the Honorable Keli Aiken, Presiding Judge,

354th Judicial District Court of Hunt County, to appoint a guardian ad litem to

represent Mother through the pendency of this appeal, including any appeals to the

   2
       Mother was represented in the trial court by an appointed legal counsel and an appointed guardian ad litem.

                                                          2
Texas Supreme Court; and (2) Susan Spradling, Hunt County District Clerk, to file

a supplemental clerk’s record containing the order of appointment WITHIN TEN

DAYS of the date of this order.

        We further ORDER that Mother’s appointed guardian ad litem shall have

TEN DAYS from the date of his or her appointment to file in this Court any

objection or brief in response to the Anders brief, or alternatively, a letter to this

Court stating that no objection or response brief will be filed.

          We DIRECT the Clerk of this Court to send copies of this Order to the

Honorable Keli Aiken, Presiding Judge, 354th Judicial District Court of Hunt

County; to Susan Spradling, Hunt County District Clerk; and to counsel for all

parties. Upon receipt of the supplemental clerk’s record, the Clerk of this Court

shall immediately provide a copy of the Anders brief and motion to withdraw to

the guardian ad litem.

        This appeal is ABATED to allow the trial court and counsel to comply with

this Order. The appeal shall be reinstated when the supplemental clerk’s record is

received or when the Court deems it appropriate to do so.3




                                                              /s/      BONNIE LEE GOLDSTEIN
                                                                       PRESIDING JUSTICE

    3
      We advise the trial court, district clerk, counsel, and guardian ad litem that our deadline to dispose of this
appeal is 180 days from the filing of the notice of appeal, TEX. R. JUD. ADMIN. 6.2(a), and request that all persons
subject hereto expedite their compliance to the extent practicable.

                                                         3